NUMBER 13-18-00286-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

WAYNE LEROY OTTINGER,                                                     Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 105th District Court
                   of Kleberg County, Texas.
____________________________________________________________

                      MEMORANDUM OPINION
            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria

      Appellant, Wayne Leroy Ottinger, attempted to perfect an appeal from a conviction

for possession of marihuana. We dismiss the appeal for want of jurisdiction.

      Sentence in this matter was imposed on April 25, 2018. No motion for new trial

was filed. Appellant filed a pro se notice of appeal on May 31, 2018. The notice of

appeal states appellant has been trying repeatedly for over three weeks to contact his
court-appointed lawyer. The record reflects appellate counsel was appointed on June 1,

2018. On June 25, 2018, the Clerk of this Court notified appellant that it appeared that

the appeal was not timely perfected. Appellant was advised that the appeal would be

dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. On June 27, 2018, appellant filed a motion for extension of time to file

his notice of appeal.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3. Although the notice

of appeal herein was filed within the 15-day time period for filing a motion for extension

of time to file notice of appeal, no such motion for extension of time was filed within the

15-day time period. See id.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). “When

a notice of appeal is filed within the fifteen-day period but no timely motion for extension

of time is filed, the appellate court lacks jurisdiction.” Olivo, 918 S.W.2d at 522.   Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address

the merits of the appeal in a criminal case and can take no action other than to dismiss




                                              2
the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through 2017 1st C.S.); see also Ex parte

Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

         Appellant’s motion for leave to file notice of appeal is DENIED. The appeal is

DISMISSED FOR WANT OF JURISDICTION.


                                                                NORA L. LONGORIA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of July, 2018.




                                              3